Citation Nr: 0506248	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.	Entitlement to service connection for a heart murmur.

2.	Entitlement to service connection for a bilateral shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from November 1975 to November 
1979.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.    

In a June 2004 remand, the Board directed the RO to conduct 
further development of the veteran's claims.      

As discussed in the following portion of this decision, the 
issue of entitlement to service connection for a bilateral 
shoulder disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran has a heart disorder.    


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's claim for service 
connection, the RO advised the veteran by letter dated in 
January 2001 that the claim had been received and was under 
review.  Later, following the Board remand, the RO advised 
the veteran by letter in June 2004 of the evidence that would 
substantiate the veteran's claim, and the responsibility for 
obtaining the evidence.  The veteran was provided with a copy 
of the original rating decision dated in May 2001 setting 
forth the general requirements of then-applicable law 
pertaining to his claim for service connection for a heart 
disorder.  The RO reiterated this general notification in the 
July 2002 Statement of the Case, which was provided to the 
veteran.  In September 2004, moreover, the RO provided the 
veteran with a Supplemental Statement of the Case which 
reiterated applicable law regarding the veteran's service 
connection claim for a heart disorder.  

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, VA afforded 
the veteran VA treatment and examinations, which he accepted, 
and the opportunity to appear before a hearing, which he 
declined.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review with regard to his service connection claim 
for heart murmur.

The Merits of the Claim for Service Connection

I.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

II.	Analysis

The veteran claims service connection for a heart murmur.  
Service medical records show that a heart murmur was noted 
during the veteran's active service in October 1979.  After 
careful analysis of the entire record, however, the Board 
finds that the record lacks medical evidence of a current 
heart disorder.  

In a June 2004 Compensation and Pension Examination, the 
examiner stated that a cardiac echocardiogram was normal, 
that no heart disorder was present, and that no heart murmur 
was detected.  These findings are consistent with other 
evidence of record.  Service medical records dated in 1990, 
reflecting treatment the veteran received while with the Army 
Reserves, note normal and stable vital signs.  A January 2001 
VA Compensation and Pension Examination found no heart murmur 
or any other heart disorder.  It is reported in records of 
this examination that the veteran stated that a 1982 physical 
examination found no heart murmur, and that he had no history 
of angina, infarction, cardiovascular accident, chest pains, 
dizziness, or problems with exercise.  And private medical 
records from September 2001 report a negative finding for 
heart murmur.  
       
The preponderance of the evidence shows that the veteran does 
not have a current heart disability.  See Pond v. West, 12 
Vet. App. 341, 346 (1999).  Therefore, the benefit-of-the-
doubt rule does not apply in this matter.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart murmur is 
denied.  


REMAND 

In relevant part, the Board remanded this matter in June 2004 
for further development related to the veteran's service 
connection claim for a bilateral shoulder disorder.  The 
remand noted that if any benefit sought on appeal, for which 
a notice of disagreement has been filed, remains denied the 
veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  

A review of the claims file reveals that the veteran filed a 
notice of disagreement in June 2001 noting, in part, 
disagreement with the RO's May 2001 decision denying his 
service connection claim for a bilateral shoulder disorder.  

A review of the claims files also reveals that, though the RO 
granted service connection for a left shoulder disorder, it 
did not provide the veteran with a supplemental statement of 
the case for that aspect of the claim for which benefit had 
remained denied - i.e., his right shoulder.    

Based on the foregoing, the Board must remand the case in 
order to satisfy requirements under 38 C.F.R. § 19.31 (2004) 
and Stegall v. West, 11 Vet. App. 268, 271 (1998)(Board errs 
as a matter of law when it fails to ensure compliance with 
its remand).  

Accordingly, the case is hereby REMANDED for the following:

The RO should again review the record.  
If the veteran's service connection claim 
for his right shoulder remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.    

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


